 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    ANA MARIA GONZALEZ LOPEZ, et al.,                CASE NO.: 1:17-CV-00864-AWI-JLT
12                              Plaintiffs,            ORDER AFTER NOTICE OF
             v.                                        SETTLEMENT
13
      COUNTY OF KERN, et al.,                          (Doc. 39)
14
                                 Defendants.
15
16           The parties report they had come to terms of settlement. (Doc. 39) They indicate they will
17   seek dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:
18           1.     The stipulation to dismiss the action SHALL be filed no later than March 1,
19   2019;
20           2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court
22   imposing sanctions, including the dismissal of the action.
23
24   IT IS SO ORDERED.
25
        Dated:     January 22, 2019                           /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
